                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

SEAN KIRBY ROSSER,                            )       CASE NO. 7:19CV00156
     Plaintiff,                               )
                                              )
v.                                            )       MEMORANDUM OPINION
                                              )
DAVID B. CARSON,                              )       By: Norman K. Moon
     Defendant.                               )       Senior United States District Judge


       Plaintiff Sean Kirby Rosser, a Virginia inmate proceeding pro se, has filed a civil rights

action under 42 U.S.C. § 1983, alleging that the defendant, a Virginia circuit court Judge, violated

his constitutional rights and committed crimes during his probation revocation hearing. (Dkt. 1,

Compl.). Plaintiff has moved for leave to proceed in forma pauperis. (Dkt. 2). After review of

the record, I conclude that the Complaint is frivolous.1

       During the probation revocation hearing, Plaintiff asserts the following exchange:

       Plaintiff: “I would like to object to the jurisdiction and challenge the jurisdiction.”
       Judge Carson: “Thank you sir. I deny that. Any objections to the motion for the
       admission of the exhibit?”
       Plaintiff: “No, your Honor.”
       Plaintiff: “For the record I am here in propria persona under special appearance to
       object to the jurisdiction and challenge the jurisdiction immediately.”
       Judge Carson: “And I’ve denied that in it[s] entire[t]y. Anything else you’d like to
       say.”



       1
          Plaintiff seeks to proceed in forma pauperis, and is thus subject to the screening of 28
U.S.C. § 1915. 28 U.S.C. § 1915(e)(2)(B)(i-iii) allows for sua sponte dismissal of in forma
pauperis § 1983 complaints when the action is frivolous, fails to state a claim on which relief may
be granted, or seeks monetary relief against a defendant who is immune from such relief.
Similarly, the Court must screen a complaint in a civil action in which a prisoner seeks redress
from a governmental entity or officer or employee to identify cognizable claims, or dismiss the
complaint or any portion of the complaint that is frivolous, malicious or fails to state a claim upon
which relief may be granted or seeks monetary relief from a defendant who is immune from such
relief. 28 U.S.C. § 1915A.
       Plaintiff: “I just told you everything, I’m objecting to the jurisdiction and
       challenging the jurisdiction.”
       Judge Carson: “I understand, anything else you’d like to say?”
       Plaintiff: “I feel that this is unconstitutional, lacking due process, you really don’t
       have personal jurisdiction over me, every contract that I signed was under duress, I
       don’t wish to participate in the hearing, I don’t give no consent of nothing that’s
       going on, and I want to challenge the jurisdiction of the court.”
       Judge Carson: “Okay. And I know it, and the record knows that you challenge the
       jurisdiction of the court. I’ve denied your request in that regard.”

(Dkt. 1, Compl. at 3-5).

       The Complaint alleges three general claims: (1) Judge Carson violated the Fourteenth

Amendment when he arbitrarily denied Plaintiff’s jurisdictional arguments and continued to

sentence Plaintiff on a “null and void plea agreement[] and probation”; (2) Judge Carson

committed a conspiracy against rights under 18 U.S.C. § 241; and (3) Judge Carson deprived him

of rights under color of law pursuant to 18 U.S.C. § 242. (Dkt. 1, Compl. at 6). Plaintiff also filed

with his Complaint an “Affidavit: In Support of a Notice of Treason.” (Dkt. 1-1).

       “[J]udicial immunity is an immunity from suit, not just from ultimate assessment of

damages. Accordingly, judicial immunity is not overcome by allegations of bad faith or malice”;

instead, the immunity is only overcome in two circumstances: (1) “nonjudicial actions, i.e., actions

not taken in the judge’s judicial capacity,” and (2) “actions, though judicial in nature, taken in the

complete absence of all jurisdiction.” Mireles v. Waco, 502 U.S. 9, 11-12 (1991) (citations

omitted).

       Neither exception applies. First, Judge Carson was performing official duties in his judicial

capacity. Second, Judge Carson properly exercised jurisdiction. Plaintiff previously committed a

crime in Roanoke and was convicted and sentenced accordingly, which included a term of

probation. Plaintiff complains of actions taken against him for violation of the terms of his

probation, and Judge Carson’s revocation of Plaintiff’s probation. Therefore, jurisdiction was
proper, and Judge Carson is entitled to absolute judicial immunity. See Va. Code § 19.2-239 (“The

circuit courts, except where otherwise provided, shall have exclusive original jurisdiction for the

trial of all presentments, indictments and informations for offenses committed within their

respective circuits.”); Va. Code § 19.2-306 (“In any case in which the [circuit] court has suspended

the execution or imposition of sentence, the court may revoke the suspension of sentence for any

cause the court deems sufficient that occurred at any time within the probation period.”).

       Plaintiff repeatedly asserts that Judge Carson is not immune because he did not have

jurisdiction, but Plaintiff appears to rehash frivolous Sovereign Citizen arguments.2 A “frivolous”

case has been identified as one which is based on an indisputably meritless legal theory. Denton

v. Hernandez, 504 U.S. 25, 32 (1992). A “frivolous” claim lacks “an arguable basis either in law

or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       Further, 18 U.S.C. §§ 241 (conspiracy against rights) and 242 (deprivation of rights under

color of law) do not provide for a private cause of action. Any claims predicated on these sections

fail as a matter of law because “[o]nly the United States as prosecutor can bring a complaint under

18 U.S.C. §§ 241-241 (the criminal analogue of 42 U.S.C. § 1983).” Cok v. Cosentino, 876 F.2d

1, 2 (1st Cir. 1989) (citations omitted); see Armstrong v. James Madison University, No. 5:16-cv-

00053, 2017 WL 2390234, at *13 (W.D. Va. Feb. 23, 2017) (same) (citing cases).

       Accordingly, I will grant plaintiff’s motion to proceed in forma pauperis, and I will dismiss

Plaintiff’s action as frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i); 28 U.S.C. § 1915A(b)(1);



       2
         Plaintiff’s Complaint has the hallmarks of the “sovereign citizens” movement, whose
followers believe they have special rights and often object to jurisdiction on frivolous and
unfounded grounds. See United States v. Schneider, 910 F.2d 1569, 1570 (7th Cir. 1990) (noting
that sovereign citizen jurisdictional arguments have “no conceivable validity in American law”);
United States v. Jagim, 978 F.2d 1032, 1036 (8th Cir. 1992) (sovereign citizen arguments “are
completely without merit, patently frivolous, and will be rejected without expending any more of
this Court’s resources on their discussion”).
Hamilton v. Murray, 648 F. App’x 344, 345 (4th Cir. 2016) (per curiam) (a complaint barred by

judicial immunity is frivolous).

        The Clerk is directed to send a copy of this memorandum opinion and the accompanying

order to Plaintiff.

        ENTER: This _____
                     3rd day of April, 2019.
